UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7359


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE R. WOODBURY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-02809-AW; 8:03-cr-00501-AW-1)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wein, Greenbelt, Maryland, for         Appellant.   Barbara
Suzanne Skalla, Assistant United States        Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine      R.     Woodbury       seeks   to     appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.         The   order      is    not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,         537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Woodbury has not made the requisite showing.

Accordingly,       we    deny    Woodbury’s        pending      motion      to     appoint

counsel, deny a certificate of appealability, and dismiss the

appeal.     We deny Woodbury’s motion to schedule oral argument

because the facts and legal contentions are adequately presented



                                            2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3